Citation Nr: 0915336	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine (low back 
disability).

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee degenerative arthritis with medial meniscal 
tear (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran retired from the military in November 2003 with 
more than 20 years of active military service.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Salt Lake 
City, Utah.  Thereafter, the appellant's claims folder was 
returned to his local RO in Honolulu, Hawaii.

The March 2004 rating decision granted, in pertinent part, 
service connection for degenerative disc disease of the 
lumbar spine and assigned an initial evaluation of 10 
percent, effective December 1, 2003, and service connection 
for right knee degenerative arthritis with medial meniscal 
tear and assigned a noncompensable initial evaluation, 
effective December 1, 2003.  The March 2004 rating decision 
also granted service connection for bilateral hearing loss 
and assigned a noncompensable initial evaluation, effective 
December 1, 2003.  A Decision Review Officer (DRO) decision, 
dated in June 2006, increased the initial rating for the 
Veteran's low back disability to 20 percent disabling, and it 
increased the initial rating for the right knee disability to 
10 percent disabling, both effective December 1, 2003.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that a veteran 
is presumed to be seeking the maximum benefit allowed by law 
and regulation, and a claim remains in controversy where less 
than the maximum benefit is awarded).  

In October 2007, the Board issued a decision that denied an 
initial rating in excess of 20 percent for the service-
connected low back disability, an initial rating in excess of 
10 percent for the service-connected right knee disability, 
and a compensable initial rating for bilateral hearing loss.  
The Veteran appealed the Board's October 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2009, the Veteran's attorney and a representative 
of the VA Office of General Counsel, on behalf of the 
Secretary, filed a Joint Motion to Vacate in Part and Remand 
(Joint Motion).  In a February 2009 Order, the Court granted 
the motion, vacated the portion of the Board's October 2007 
decision that denied initial rating in excess of 20 percent 
for the service-connected low back disability and an initial 
rating in excess of 10 percent for the service-connected 
right knee disability, and remanded these matters to the 
Board for action consistent with the Joint Motion.  The Joint 
Motion also indicated that the appeal regarding the Board's 
October 2007 decision that denied a compensable rating for 
service-connected bilateral hearing loss should be 
terminated.  As noted in the Joint Motion, the Court's 
February 2009 Order indicated that the bilateral hearing loss 
issue was dismissed.

In March 2009, the Board received a 90-Day Letter Response 
Form from the Veteran, dated in March 2009, noting that he 
enclosed additional argument and/or evidence.  The additional 
evidence consists of a statement by the Veteran, also dated 
in March 2009, regarding his "quality of life issues 
pertaining to [his] back injury."  After reviewing this 
additional evidence in light of all the evidence of record, 
the Board finds that is it cumulative and redundant of prior 
statements and testimony already of record.  As such, the 
Board finds that a remand for RO consideration of this 
evidence is not necessary and the Veteran has not been 
prejudiced thereby.

In July 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  From December 1, 2003 to June 21, 2004, the Veteran's low 
back disability was manifested by complaints of pain; 
objectively, the evidence revealed forward flexion of the 
thoracolumbar spine to no less than 90 degrees, and was 
without incapacitating episodes (as defined by VA), or 
neurologic manifestations, due to degenerative disc disease.

2.  From June 21, 2004, the Veteran's low back disability was 
manifested by flexion to 20 degrees without incapacitating 
episodes (as defined by VA) having a total duration of at 
least six weeks during the past 12 months, and the clinical 
evidence of record does not reflect favorable or unfavorable 
ankylosis of the entire thoracolumbar spine.  

3.  From August 25, 2004, the Veteran's low back disability 
has been manifested by no more than mild neurologic 
manifestations in the left and right lower extremities.

4.  Throughout the rating period on appeal, the Veteran's 
right knee disability, as shown by X-ray evidence, has been 
productive of painful motion with no less than 120 degrees 
flexion (with pain at 90 degrees) with full extension and no 
right knee instability.  

5.  From September 2, 2005, the Veteran's right knee 
disability is productive of locking episodes several times 
per week, and repeated effusion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
from December 1, 2003 to June 21, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5242-5010 (2008).

2.  The criteria for an initial staged evaluation of 40 
percent, but no more, for degenerative disc disease of the 
lumbar spine, from June 21, 2004, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5010 
(2008).

3.  The criteria for a separate 10 percent initial rating for 
left lower extremity neurologic manifestations of the 
service-connected low back disability, from August 25, 2004, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (as in effect from 
September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

4.  The criteria for a separate 10 percent initial rating for 
right lower extremity neurologic manifestations of the 
service-connected low back disability, from August 25, 2004, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (as in effect from 
September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

5.  The criteria for an initial evaluation in excess of 10 
percent for right knee degenerative arthritis with medial 
meniscal tear have not been met.  38 U.S.C.A.  
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2008).

6.  The criteria for a separate 20 percent initial evaluation 
for semilunar cartilage dislocation of the right knee, from 
September 2, 2005, have been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5258 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the Veteran is appealing the initial rating 
assignment as to his low back and right knee disabilities.  
In this regard, because the March 2004 rating decision 
granted the Veteran's claims of entitlement to service 
connection, these claims are now substantiated.  His filing 
of a notice of disagreement as to the March 2004 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23,353 - 23,356 
(Apr. 30, 2008) (as it amends 38 C.F.R. § 3.159 to add 
paragraph (b)(3), effective May 30, 2008).  Rather, the 
Veteran's appeal as to the initial rating assignments here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the Veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the low back 
disability (38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine) and the right knee 
disability (38 C.F.R. § 4.71a, DCs 5256-61) at issue, and 
included a description of the rating formulas for all 
possible schedular ratings under these diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluations that the 
RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
higher ratings for the service-connected disabilities at 
issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims, to include testimony at 
a Travel Board hearing in July 2007.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  The Veteran underwent VA examinations in 
January 2004 and September 2005 that addressed the matters 
presented by this appeal.  

The Board notes that the claims file was not available for 
review by the VA examiner in September 2005.  It is noted 
that the reported medical history considered by the VA 
examiner was consistent with that contained in the claims 
folder.  Hence, consideration of the current disability 
status was made in view of the Veteran's medical history, as 
required by 38 C.F.R. §§ 4.1 and 4.2 (2008).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the two ratings at issue in this 
case, requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2008).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the pertinent evidence for 
the rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

I.  Low back disability

As noted above, the March 2004 rating decision granted 
service connection for a low back disability, and assigned an 
initial 10 percent evaluation under Diagnostic Code 5010-
5242, which was increased to an initial 20 percent evaluation 
by the June 2006 DRO decision, effective December 1, 2003 
(day following separation from active service).  38 C.F.R. 
§ 3.400(b)(2)(i) (2008).  The Veteran contends that a higher 
initial rating is warranted for his low back disability.

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  As the first day the 
Veteran received compensation was December 1, 2003, the 
revised criteria for rating the spine, effective September 
26, 2003, will be used to analyze whether the Veteran is 
entitled to a higher initial rating.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent evaluation is warranted where there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242 for degenerative arthritis of the spine. 

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code. 

As the Veteran's service-connected low back disability 
includes degenerative disc disease, the Board notes that 
consideration must also been given as to whether a higher 
disability evaluation could be assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5243, intervertebral disc syndrome, 
which states that intervertebral disc syndrome may also be 
evaluated based on the total duration of incapacitating 
episodes over the past 12 months.  The next-higher 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months.  A 60 percent disability rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to Diagnostic Code 5243 defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

As the clinical evidence shows distinct time periods 
exhibiting an increase in symptomatology of the low back 
disability, the Board finds that an initial staged evaluation 
is warranted from June 21, 2004 (earliest date of which it is 
factually ascertainable that an increase in disability 
occurred).  38 C.F.R. § 3.400(o)(2).  

Prior to June 21, 2004

The record reflects that the Veteran underwent a VA 
examination in January 2004, to include range of motion 
findings.  In brief, the January 2004 VA examination report 
revealed forward flexion to 90 degrees, extension to 20 
degrees, left and right lateral flexion to 25 degrees, and 50 
degrees of left and right rotation.  This VA examination 
report also noted that a MRI revealed disc bulges and 
degenerative disc disease.  

As the above objective clinical evidence does not reveal that 
the forward flexion of the Veteran's thoracolumbar to be 
limited to 30 degrees or less, an initial evaluation in 
excess of 20 percent prior to June 21, 2004, is not warranted 
under Diagnostic Code 5242 and the general rating formula for 
the spine.  

Even considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the 
Board finds that an initial rating in excess of 20 percent, 
prior to June 21, 2004 is not warranted.  In this regard, the 
Board acknowledges that the record reflects that the Veteran 
has complained of back pain, severe at times.  The January 
2004 VA examination report reflects that the Veteran 
experienced low back pain that varied between 2 and 6 on a 
scale of 10.  It was also reflected in the January 2004 VA 
examination report that he has switched from a car to a truck 
because it is easier for him to get into and out of this 
vehicle.  The Board finds that the Veteran's complaints of 
low back pain noted above have been contemplated by the 
initial 20 percent rating for his service-connected lumbar 
spine disability, prior to June 21, 2004.  In this regard, 
the January 2004 VA examination report reflects that despite 
the notation that all movements of the low back were pain 
free and that there was no tenderness over the back or 
sciatic notches.  This VA examination report also noted that 
the Veteran's excursion, speed, strength, coordination, and 
endurance of his low back were all 5.  

Further, as the evidence of record does not show 
intervertebral disc syndrome manifested by incapacitating 
episodes (as defined by VA) of a total duration of at least 4 
weeks, the criteria for a 40 percent evaluation under 
Diagnostic Code 5243 have not been met.  

As to whether separate evaluations for neurological 
manifestations are warranted per Note (1) to the General 
Rating Formula for Diseases and Injuries of the Spine, the 
medical evidence does not show that the Veteran exhibited 
neurological manifestations that are attributed to his 
service-connected lumbar spine disability.  The Veteran 
reported at the January 2004 VA examination that he has pain 
that radiates down both legs at various times, more on the 
left than the right with intermittent tingling of his toes.  
Upon objective examination in January 2004, deep tendon 
reflexes were normal in the right knee, absent in the left 
knee, and present in both ankles.  Straight leg raising was 
normal to 80 degrees and Lasegue sign was not present.  In 
light of the objective finding recorded at the January 2004 
VA examination, the Board finds that separate, compensable 
evaluations for neurological manifestations are not warranted 
prior to June 21, 2004.  

In short, an initial evaluation in excess of 20 percent, to 
include the assignment of staged evaluations (as the evidence 
during this rating period in question did not demonstrate 
distinct levels of disability), for a service-connected 
lumbar spine disability, prior to June 21, 2004 is not 
warranted.  Fenderson, 12 Vet. App. at 125-26.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.



From June 21, 2004  

Based on the findings from a VA treatment report, dated June 
21, 2004, the Board finds that the Veteran's service-
connected low back disability warrants an initial staged 
rating of 40 percent based on range of motion testing 
revealing forward flexion of the spine to 20 degrees due to 
stiffness, effective the date of this report.  

The Board finds that the competent clinical evidence of 
record is against an initial staged evaluation in excess of 
40 percent for the low back disability at issue based on the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003, for Diagnostic Code 5242.  
Indeed, a finding of unfavorable ankylosis of the entire 
thoracolumbar spine is required in order for the Veteran to 
qualify for an evaluation in excess of 40 percent.  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) (noting that ankylosis 
is immobility and consolidation of a joint due to disease, 
injury, surgical procedure); see also Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (defining ankylosis as the stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).  The Board notes 
that VA X-rays, dated in September 2005, reveal significant 
disc space narrowing of the L5-S1 level with vacuum disc 
phenomenon.  Small anterior osteophytes were also noted.  
There was no evidence of spondylolysis or listhesis.  
However, the X-ray evidence just described does not reflect 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  Indeed, the report of the September 
2005 VA examination reflects that the Veteran has some range 
of motion in the thoracolumbar spine.

Even with consideration of 38 C.F.R. §§ 4.40 and 4.59 and 
DeLuca, the Board finds that there has been no demonstration 
of functional impairment comparable to unfavorable ankylosis 
of the entire thoracolumbar spine, or that the Veteran's low 
back disability otherwise warrants a higher evaluation.  In 
this regard, the Board acknowledges that the June 21, 2004 VA 
treatment report reflects that the Veteran has chronic 
tightness in his low back that is worse in the morning.  He 
also reported in June 2004 that he will take ibuprofen and 
Motrin for the aches and pains in his low back.  See also 
Private consultation report, dated in August 2004 (noting 
complaints of low back pain and trouble sleeping secondary to 
this pain).  The report of September 2005 VA examination 
reflects that the Veteran engages in physical/occupational 
therapy, uses a TENS unit, and takes mobic and ibuprofen.  
The September 2005 VA examination report also notes moderate 
fatigue, decreased motion, weakness in the low back as well 
as severe spasms.  It was further noted that the Veteran used 
a brace and his ability to walk was limited to 1/4 mile.  
Although it was noted that the Veteran had an antalgic gait, 
this examination report notes that muscles spasm, localized 
tenderness or guarding was not severe enough to be 
responsible for this gait.  The Board also notes that some of 
the Veteran's daily activities, such as exercising, and 
recreation are severely impacted, while other activities, 
such as feeding and bathing, have not been impacted by his 
service-connected low back disability.  The Veteran also 
testified in July 2007 that he has daily back pain, and for 
example, he testified that he has to sit after being at the 
mall for 5 minutes with his children.  (See July 2007 Board 
hearing Transcript "Tr." at 6.)  The Veteran indicated in a 
statement, dated in March 2009, that he can walk for 
approximately 200 yards and that he limits the physical work 
that he does.  The Veteran also noted, in the March 2009 
statement, that he cannot hold his granddaughter for more 
than a few minutes before his back starts to bother him.  

In sum, the Board finds that the overall evidence, for the 
period from June 21, 2004, does not reveal a disability 
picture analogous to unfavorable ankylosis of the entire 
thoracolumbar spine to warrant a 50 percent evaluation even 
with consideration of whether there was additional functional 
impairment due to DeLuca factors.  Indeed, the September 2005 
VA examination report noted no additional loss of motion on 
repetitive use of the joint due to pain, fatigue, weakness, 
or lack of endurance.  Thus, applying the facts to the 
criteria set forth above, the Veteran remains entitled to no 
more than a 40 percent evaluation for his service-connected 
low back disability for the period from June 21, 2004 under 
the General Rating Formula for Diseases and Injuries of the 
Spine.

As the record reflects that the Veteran has degenerative disc 
disease, the Board will also analyze whether the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes could afford the Veteran a higher rating for this 
service-connected thoracolumbar spine disability.  See e.g., 
Report of September 2005 VA examination (noting a diagnosis 
of lumbar spine degenerative disc disease, L5-S1).  A review 
of the entire record, including the September 2005 VA 
examination report, does not show intervertebral disc 
syndrome manifested by incapacitating episodes (as defined by 
VA) of a total duration of at least six weeks, the criteria 
for a 60 percent evaluation under Diagnostic Code 5243, have 
been met.

Additionally, the Board has considered whether any associated 
objective neurologic abnormalities, including bowel or 
bladder impairment, should be evaluated separately under an 
appropriate diagnostic code.  A private consultation report, 
dated August 30, 2004, notes past complaints of numbness and 
tingling that would radiate down his left leg below the knee 
and into his toes.  It was noted that a few exercises worked 
to abolish the posterior thigh symptoms, but the left buttock 
symptoms remained.  The Veteran's symptoms in August 2004, 
besides chronic central low back pain, include left buttock 
pain, left posterior thigh symptoms, and right buttock 
symptoms.  Although the Veteran did not report bowel or 
bladder problems, periodic tingling in the posterior lateral 
thigh, and left lower extremity were noted.  Neurological 
examination in August 2004 revealed an absent ankle jerk on 
the left side and right-side ankle jerk and knee jerk were 
2+, bilaterally.  A manual muscle test revealed left calf 
weakness and weakness on the right side after 10 toe raises.  
The assessment noted that the Veteran's distal symptoms are 
mostly likely related to disk symptoms.  A VA treatment 
report, dated August 25, 2004, noted sensation was grossly 
intact to light touch and straight leg raise was negative.  
However, it was noted that his toes were downgoing and the 
clinician was unable to elicit reflexes at the patella.  
Additionally, a June 2005 VA primary care report notes that 
the Veteran had decreased sensation over the left foot 
(compared to the right), up to calf level.  It was also noted 
that straight leg raise was positive on the right side.  The 
report of the September 2005 VA examination noted bilateral 
knee and ankle jerk were 1 upon detailed reflex examination.  

As detailed above, the evidence shows that the Veteran has 
symptoms of radiculopathy into the bilateral lower 
extremities associated with his service-connected low back 
disability supported by the objective evidence noted above.  
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994) (holding that the critical element in the 
assignment of separate ratings under diagnostic codes is that 
none of the symptomatology is duplicative or overlapping).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (noting 
VA's anti-pyramiding regulation); see also Fanning v. Brown, 
4 Vet. App. 225, 229-30 (1993).  

Therefore, with resolution of all reasonable doubt in favor 
of the Veteran, the Board finds that the medical evidence 
detailed above allows for a finding of mild neurological 
manifestations of the Veteran's service-connected low back 
disability from August 25, 2004.  38 C.F.R. § 3.400(o); 
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that an effective date prior 
to August 25, 2004 is not warranted because the objective 
evidence prior to this date did not reveal neurological 
manifestation connected to the Veteran's service-connected 
low back disability.  See VA primary care report, dated in 
June 2004 (noting that straight leg raise caused pain in the 
low back and posterior thigh without radiation down the leg); 
Report of January 2004 VA examination (noting that straight 
leg raise was normal to 80 degrees and Lasegue sign was not 
present).

As the medical evidence indicates that the Veteran's sciatic 
nerve in each leg is most likely affected by his service-
connected low back disability, the Board will apply the 
corresponding diagnostic code to afford separate neurological 
evaluations for each leg.  The Board finds that separate 10 
percent initial ratings are warranted under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 for "mild" neurological 
symptoms affecting each lower extremity.  The Board finds 
that the next-higher 20 percent evaluation under Diagnostic 
Code 8520 for "moderate" incomplete paralysis is not 
warranted for either leg as the clinical evidence above noted 
that the Veteran had 5/5 strength in the bilateral lower 
extremities, negative straight leg raising, and grossly 
intact sensation to light touch in August 2004.  The August 
2004 VA treatment report noted that his deep tendon reflexes 
were 2+, bilaterally, and strength in the lower extremities 
was 5/5.  Further, upon detailed sensory examination at the 
September 2005 VA examination, it was noted that vibration, 
pain (pinprick), light touch, and position sense were all 2 
(normal).  The September 2005 VA examination report also 
revealed bilateral knee extension, ankle dorsiflexion, ankle 
plantar flexion, and great toes extension were all 5 (active 
movement against full resistance).  

The Board finds no prejudice to the Veteran in granting a 
separate neurological evaluation for each lower extremity as 
this is more favorable to him and in accordance with 
applicable laws, regulations, and Court precedents.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that 
where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether a veteran has been prejudiced thereby).

In conclusion, based on all of the foregoing, the evidence 
does not support an initial rating in excess of 40 percent 
for the orthopedic manifestations of the Veteran's low back 
disability, from June 21, 2004.  The benefit of the doubt 
rule has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  The Board also finds that separate 10 percent 
initial ratings for right and left lower extremity neurologic 
manifestations, part-in-parcel of the service-connected low 
back disability, are warranted.

II.  Right knee disability

As noted in the Introduction, the March 2004 rating decision 
granted service connection for right knee degenerative 
arthritis with medial meniscal tear and assigned a 
noncompensable initial evaluation, effective December 1, 
2003.  The June 2006 DRO decision increased the initial 
rating for the Veteran's right knee disability to 10 percent 
disabling, also effective December 1, 2003.  The Veteran 
contends that a higher initial rating is warranted.

The March 2004 rating decision and June 2006 DRO decision 
have evaluated the Veteran's service-connected right knee 
disability under Diagnostic Code 5260-5010.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 20 
percent evaluation will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2008).

Regarding limitation of motion of the knee, Diagnostic Codes 
5260 and 5261 concern limitation of leg flexion and 
extension, respectively.  Under Diagnostic Code 5260, a 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted for 
leg flexion limited to 45 degrees.  A 20 percent is warranted 
when flexion of the leg is limited to 30 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees.  Diagnostic Code 5261 provides a noncompensable 
rating when extension is limited to 5 degrees.  A 10 percent 
rating is warranted for leg extension limited to 10 degrees.  
A 20 percent evaluation is for leg extension limited to 15 
degrees.

At this time, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the right leg, a veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25.

The January 2004 VA examination report reflects that the 
Veteran had 140 degrees of flexion and 0 degrees of 
extension.  A VA primary care report, dated in June 2004, 
revealed 120 degrees of flexion and 0 degrees of extension 
with bilateral crepitus.  A private medical record, dated in 
June 2005, reflects that the Veteran's knees had range of 
motion from 0 degrees to 130 degrees.  An Addendum (dated in 
May 2006) to the September 2005 VA examination report 
reflects that the Veteran had right knee extension to 0 
degrees and flexion to 120 degrees with pain at 90 degrees.  

Based on the objective findings discussed above, the criteria 
for a compensable evaluation for right knee limitation of 
motion under Diagnostic Codes 5260 and/or 5261 have not been 
satisfied.  Moreover, even with consideration of additional 
functional limitation due to factors such as pain and 
weakness under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. 
App. at 206-07, there has been no demonstration of functional 
impairment comparable to the criteria for the next-higher 
rating.  The Board acknowledges the Veteran's complaint of 
pain upon VA examination in September 2005.  The Veteran also 
indicated the use of a brace and an inability to walk greater 
than 1/4 of a mile at the September 2005 VA examination.  It 
was also noted that the Veteran's service-connected right 
knee disability has some severe effects on a few of his 
activities of daily living, to include chores, shopping and 
recreation.  No limitations were noted regarding feeding, 
bathing, grooming, or dressing.  The Board further notes the 
pain noted at 90 degrees of flexion at the September 2005 VA 
examination; however, this finding does not indicate a 
disability picture comparable to having flexion limited to 30 
degrees as is necessary in order to achieve the next-higher 
20 percent evaluation under Diagnostic Code 5260.  The Board 
also notes that the medical evidence of record demonstrates 
crepitus of the Veteran's right knee.  In looking at the 
overall disability picture, the Board finds that these 
complaints have been contemplated by the current 10 percent 
rating.  Indeed, the Addendum to the September 2005 VA 
examination report noted no reduced range of motion or joint 
function following repetition due to pain, fatigue, 
incoordination, weakness, or lack of endurance.

The Board has also contemplated whether any other diagnostic 
code could serve as a basis for an increased rating for the 
Veteran's service-connected degenerative arthritis of the 
right knee.  However, because the competent evidence fails to 
show limitation of motion comparable to ankylosis of the 
knee, Diagnostic Code 5256 is not for application.  
Similarly, as there is no demonstration of tibia or fibula 
impairment, Diagnostic Code 5262 does not apply.  No 
prosthesis was noted in the record so Diagnostic Code 5055 
can not serve as the basis for a higher rating.

To this point, the Board has considered whether any 
diagnostic code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5260-5010, 
thereby taking its place.  The Board will now consider 
whether the Veteran is entitled to a separate rating in 
addition to the initial 10 percent evaluation currently 
assigned.  In this regard, the Board will consider whether 
any additional diagnostic code may serve as a basis for an 
additional separate rating for a manifestation of the 
disability at issue, (i.e. locking/instability versus 
limitation of motion) distinct from that which serves as the 
basis for his rating under Diagnostic Code 5260-5010.  

The Joint Motion noted that the record reflects that the 
service-connected right knee disability includes right medial 
meniscal tear; therefore, the Board will consider Diagnostic 
Codes 5258 and 5259.  Under Diagnostic Code 5258, a 20 
percent disability rating is warranted for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  Under Diagnostic Code 
5259, the only and maximum schedular rating of 10 percent is 
warranted for cartilage, semilunar, removal of, symptomatic.   
The Joint Motion noted that semilunar cartilage refers to the 
medial or lateral meniscus.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 304 (31st ed. 2007).

As the report of the September 2005 VA examination reflects 
right knee locking episodes several times a week and repeated 
effusion, the Board finds that a separate 20 percent rating 
is warranted under Diagnostic Code 5258 (semilunar cartilage 
"dislocation") from September 2, 2005.  38 C.F.R. 
§ 3.400(o); 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that an 
effective date prior to September 2, 2005 is not warranted as 
the objective evidence of record did not demonstrate 
effusion.  Indeed, a private medical record, dated in June 
2005, noted that objective examination was negative for 
effusion.

It is noted that this is the only (and maximum) schedular 
rating available under Diagnostic Code 5258.  Extraschedular 
consideration is discussed below.

Further, the Board finds that evidence of record throughout 
the rating period on appeal does not reflect slight 
instability and therefore separate ratings for arthritis and 
instability per VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are not 
for application.  In this regard, the Board has considered 
whether the Veteran is entitled to a separate compensable 
rating under Diagnostic Code 5257.  Diagnostic Code 5257 
contemplates knee impairment characterized by recurrent 
subluxation or lateral instability.  A 10 percent rating is 
warranted under this diagnostic code for slight impairment.  
The next-higher 20 percent rating under that diagnostic code 
section is warranted for moderate impairment.  

The clinical evidence does not indicate instability of the 
Veteran's service-connected right knee.  In this regard, the 
Board notes that objective findings of instability have been 
negative on VA and private clinical examination.  See Report 
of January 2004 VA examination (reflecting no instability and 
that examination of the right knee showed anterior and 
posterior drawer signs were not present, and McMurray's sign 
was also not present); VA primary care report, dated in June 
2004 (noting a negative anterior drawer test); Private 
medical record, dated in June 2005 (noting no laxity); 
Addendum to September 2005 VA examination (noting normal 
varus and valgus in neutral and in 30 degrees of flexion, and 
noting normal results for Lachman's, anterior and posterior 
drawer, and McMurray's tests).  In light of these objective 
findings, the Board finds that a separate evaluation due to 
instability of the right knee pursuant to Diagnostic Code 
5257, VAOPGCPREC 23-97 and VAOPGCPREC 9-98 is not warranted 
in the present case.

In sum, the Board finds that an initial rating in excess of 
10 percent is not warranted for the Veteran's service-
connected right knee disability.  The Board also has 
considered whether the veteran's rating should be "staged."  
The record, however, does not support assigning different 
percentage disability ratings during the rating period in 
question because at no time has his disability exhibited 
distinct levels of disability.  Fenderson, 12 Vet. App. at 
125-26.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  However, with resolution of any doubt in favor 
of the Veteran, the Board finds that a separate initial 20 
percent rating is warranted for right knee semilunar 
cartilage dislocation.  38 U.S.C.A. § 5107(b).

Extraschedular consideration

Finally, the evidence does not reflect that the disabilities 
at issue cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Initially, the Board notes that a 
comparison between the level of severity and symptomatology 
of the Veteran's service-connected disabilities at issue with 
the established criteria found in the rating schedule for 
these disabilities show that the schedular rating criteria 
reasonably contemplates the Veteran's disability level and 
symptomatology for the right knee and low back disabilities. 
The Board acknowledges that the Veteran indicated at the 
September 2005 VA examination that his service-connected low 
back disability has resulted in 5 missed days of work in the 
past year.  However, the evidence of record does not reflect 
a history of frequent hospitalization for the low back 
disability at issue.  See Report of September 2005 VA 
examination (reflecting no history of hospitalization 
regarding the Veteran's low back disability).  Additionally, 
regarding the service-connected right knee disability, the 
September 2005 VA examination report reflects no 
incapacitating episodes of arthritis.  While this September 
2005 VA examination report noted that his right knee would 
affect his assigned duties and increase tardiness, it was 
noted that the Veteran is the president of his company doing 
defense contracts.  The Board also notes that, generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  In light of the foregoing, the Board 
finds that referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, from December 
1, 2003 to June 21, 2004, is denied.

Entitlement to an initial staged rating of 40 percent, but no 
more, for degenerative disc disease of the lumbar spine, from 
June 21, 2004, is granted, subject to the applicable law 
governing the award of monetary benefits.

Entitlement to a separate 10 percent initial rating for left 
lower extremity neurologic manifestations of the service-
connected low back disability, from August 25, 2004, is 
granted, subject to the applicable law governing the award of 
monetary benefits.

Entitlement to a separate 10 percent initial rating for right 
lower extremity neurologic manifestations of the service-
connected low back disability, from August 25, 2004, is 
granted, subject to the applicable law governing the award of 
monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
right knee degenerative arthritis with medial meniscal tear 
is denied.

Entitlement to a separate 20 percent initial rating for 
semilunar cartilage dislocation of the right knee, from 
September 2, 2005, is granted, subject to the applicable law 
governing the award of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


